Hilton, J.
[dissenting.]—I can pefeeive no ground upon which this judgment can be sustained. It is too late now to question the propriety of the rule that a landlord is under no obligation to repair demised premises without an express covenant on his part to that effect, and that to create such a duty, a positive stipulation, an express promise, or covenant, is necessary to he shown.
This rule of law has "become so fixed and settled by a long series of adjudications as applicable to every species of tenancy, whether at will or sufferance, or for any definite period of time, that any change in it which may be needed by the present condition of society must be effected by the Legislature directly, and not indirectly by the Courts, whose duty it is to *182declare the law as they find it established. 4 Kent, 110; Mumford v. Brown, 6 Cowen, 475 ; Taylor’s Landlord and Tenant, 155, and cases cited ; Cleves v. Willoughby, 7 Hill, 83; Howard v. Doolittle, 3 Duer, 464; Post v. Vetter, 2 E. D. Smith, 248; Kastor v. Newhouse, 4 Id. 20; Hazlelt v. Powell, 30 Penn. 293.
The maxim caveat emeptor is equally applicable to the transfer of real as of personal property; and upon a demise, in the absence of any express agreement on the part of the landlord, the lessee takes the premises for better or worse, and although they may he let for a particular purpose, there will be no warranty implied that they are,fit.to be used for the purpose for which alone they may have been demised.
Thus, in the present case, although the premises hired by the plaintiff of the defendant was a stall in a stable, and the sole object of hiring the stall was obviously for the purpose of keeping a horse in it, yet there was no implied warranty on the part of the defendant that it was fit for such a purpose. If the plaintiff had any doubts as to the stall being fit for the object intended by her, she should, at the time of hiring, have protected herself by an express agreement on the subject; but not having done so, she must abide the consequences.
Judgment affirmed.